Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 12/23/2021 has been entered. Claims 1-20 are pending. Claims 1-6 are currently under consideration. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The information disclosure statement filed on 01/07/2022 has been considered by the Examiner except where lined through. An initialed copy of the form PTO-1449 is attached to this communication. 



Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession 

Applicant argues that one of skill in the art readily understands what is meant by CaVB, CaV1.2, and the I-IIC (AID) domain of CaV1.2, even without identification of the amino acid sequences. Applicant argues that these amino acid sequences are not necessary for one of skill in the art to practice the claimed subject matter. Applicant argues that Cav1.2, for example, is so well known in the art as to have its own Wikipedia page.  Applicant argues that a person of skill in the art would understand what each of these terms used in the present specification and claims means. Applicant argues that the key aspect for each of the pending claims is that a signaling moiety is attached to CaVB, and to the I-IIC (AID) domain of CaV1.2. One of ordinary skill in the art readily would understand and be able to first determine a suitable signaling moiety, and then to attach it to CaVB and to the I-IIC (AID) domain of CaV1.2. Applicant also argues the following: “It is not required that the application describe the claim limitations in greater detail than the invention warrants. The description must be sufficiently clear that persons of skill in the art will recognize that the applicant made the invention having those limitations." See Martin v. Mayer, 823 F.2d 500 (Fed. Cir. 1987). Applicant argues that in the present case, based on the detailed steps and examples enumerated above, it is clear that a person of skill in the art would recognize the present inventors were in possession of the claimed invention at the time the instant application was filed.


 
Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the acronyms, “CaVB”, CaV1.2”, and “I-IIC (AID)”. First, such a term is determined arbitrarily without a definitive structure. Others in the field may give the same protein an entirely different name. Thus, claiming biochemical molecules by a particular name given to the protein by various workers in the field fails to distinctly claim what the 

Applicant argues the following: the acronym CaVB is explained and defined in the application as filed as a "beta-subunit of CaV1.2". See [0008], [0009]. Applicant argues that this beta subunit is well known in the art, as the intracellular beta subunit - one of three subunits - of CaV1.2. See, for example, the results of an internet search for "CaV1.2 beta subunit definition," or the results of an internet search for "CaV1.2 beta subunit." The acronym CaV1.2 is explained in the application as filed as a voltage-gated L- type calcium channel, involved in regulation of calcium concentration within the cytosplasm of cardiac muscle cells. See [0004]. The term CaV1.2 is well known in the art, as exemplified by the results of an internet search for "CaV1.2 definition," or the results of an internet search for "CaV1.2."  Applicant also argues the following: the acronym I-IIC (AID) is explained and defined in the application, referring to the 1-11C domain as the alpha interaction domain (AID) domain of CaV1.2. See [0015], [0021]. The second construct referenced in the claims requires a second signaling moiety attached to the CaV1.2 at the I-IIC domain, which is the alpha interaction domain of the CaV1.2. See, for example, [0028] (one embodiment involves "obtaining a second construct comprising a carboxyl or amino terminal portion of the luciferase attached to I- IIC (AID) domain of CaV1.2"). The "AID" conserved domain is well known in the art, as exemplified by the results of an internet search for "alpha interaction domain," such as the results of an internet search for "alpha interaction domain."


Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             February 6, 2022